841 F.2d 1127
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Connie Lynn TYE, Plaintiff-Appellee,v.SOUTHLAND CORP., d/b/a 7-11 Stores, Defendant-Appellant.
No. 88-3033.
United States Court of Appeals, Sixth Circuit.
March 2, 1988.

Before KEITH, BOYCE F. MARTIN Jr., and RYAN, Circuit Judges.

ORDER

1
The defendant appeals from an order entering judgment for the plaintiff, in this sex discrimination in employment action brought under 42 U.S.C. Sec. 2000 et. seq.    The plaintiff has filed a motion to dismiss on grounds that there is no final judgment for purposes of 28 U.S.C. Sec. 1291.  The defendant has filed no response.


2
On December 11, 1987, the district court entered judgment for the plaintiff, Connie Lynn Tye Wheeler.  That order left the issue of compensatory damages to be determined at a later date.  A hearing on this issue was set for February 9, 1988.


3
Absent certification for interlocutory review under 28 U.S.C. Sec. 1292(b) or Rule 54(b), Federal Rules of Civil Procedure, an order leaving the amount of damages to be awarded undetermined is not a final, appealable order under 28 U.S.C. Sec. 1291.   See Sun Shipbuilding & Dry Dock Co. v. Benefits Review Board, 535 F.2d 758 (3rd Cir.1976) (per curiam).  The order appealed being neither final nor certified for interlocutory review, Accordingly,


4
It is ORDERED that the motion to dismiss is granted.